DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “unit” in claims 10, 15-17, 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments

Applicant's arguments with respect to claims 1, 6-10, 15-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by McKinney et al. (U.S. Patent Number: 7,693,530).
Consider claim 1; McKinney discloses a method for restricting access of a terminal device, comprising: 
receiving (col. 6, lines 38-47), by an access network device (e.g. base station), a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having abnormal behavior [e.g. blacklisted (col. 6, lines 51-59)]; 
adding (col. 7, lines 15-25), by the access network device (e.g. base station), a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
receiving, by the access network device (e.g. base station), a first identifier from the terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59); 
obtaining, by the access network device (e.g. base station), the context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59); and 
if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the context of the terminal device comprises a restriction indication [e.g. blacklisted (col. 6, lines 51-59)], sending, by the access network device (e.g. base station), a cause value that indicates to access the network again after waiting for a specified duration to the terminal device (col. 7, lines 53-56, 59-63).
Consider claim 6; McKinney discloses starting, by the access network device, a timer (col. 7, lines 53-63); and if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the timer does not time out, restricting, by the access network device (e.g. base station), the access of the terminal device [e.g. back off (col. 7, lines 53-56)].
Consider claim 7; McKinney discloses releasing, by the access network device, a connection from the network to the terminal device [e.g. no communication with the flagged/marked terminal device having the MAC address (col. 6, lines 51-59)].
Consider claim 8; McKinney discloses receiving, by the access network device, a first message from the security function network element, wherein the first message comprises the second identifier, and the first message is used to indicate that the terminal device is a terminal device whose access needs to be restricted; or receiving, by the access network device (e.g. base station), the second identifier [e.g. MAC address (col. 6, lines 38-47)] and indication information (col. 6, lines 51-59) that are from the security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the indication information is used to indicate that the terminal device is a terminal device whose access needs to be restricted (col. 6, lines 51-59).
Consider claim 9; McKinney discloses the cause value further indicates that a reason for restricting the access of the terminal device is a security reason [e.g. network failures (col. 6, lines 20-29)].
Consider claim 10; McKinney discloses an apparatus, comprising: 
a receiving unit to receive (col. 6, lines 38-47) a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having abnormal behavior [e.g. blacklisted (col. 6, lines 51-59)]; 
a processing unit (col. 9, lines 48-51) to add a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
the receiving unit to receive a first identifier from a terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59);
 the processing unit to obtain the context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59); and 
the processing unit to, if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the context of the terminal device comprises a restriction indication [e.g. blacklisted (col. 6, lines 51-59)], send a cause value that indicates to access the network again after waiting for a specified duration to the terminal device (col. 7, lines 53-56, 59-63).
Consider claim 15; McKinney discloses start a timer (col. 7, lines 53-63) after the receiving unit receives the second identifier (e.g. MAC address) (col. 6, lines 38-47) from the security function network element [e.g. REMS (col. 6, lines 5-11)]; and if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the timer does not time out, restrict the access of the terminal device [e.g. back off (col. 7, lines 53-56)].
Consider claim 16; McKinney discloses after the receiving unit receives the second identifier (e.g. MAC address) (col. 6, lines 38-47) from the security function network element [e.g. REMS (col. 6, lines 5-11)], and before the receiving unit receives the first identifier from the terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), releasing, by the access network device (e.g. base station), a connection from the network to the terminal device [e.g. no communication with the flagged/marked terminal device having the MAC address (col. 6, lines 51-59)].
Consider claim 17; McKinney discloses receiving a first message from the security function network element, wherein the first message comprises the second identifier, and the first message is used to indicate that the terminal device is a terminal device whose access needs to be restricted; or receiving the second identifier [e.g. MAC address (col. 6, lines 38-47)] and indication information (col. 6, lines 51-59) that are from the security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the indication information is used to indicate that the terminal device is a terminal device whose access needs to be restricted (col. 6, lines 51-59).
Consider claim 18; McKinney discloses the cause value further indicates that a reason for restricting the access of the terminal device is a security reason [e.g. network failures (col. 6, lines 20-29)].
Consider claim 19; McKinney discloses an apparatus, comprising: 
a receiving unit to receive (col. 6, lines 38-47) a second identifier (e.g. MAC address) from a security function network element [e.g. REMS (col. 6, lines 5-11)], wherein the second identifier (e.g. MAC address) is used to identify a terminal device having abnormal behavior [e.g. blacklisted (col. 6, lines 51-59)]; 
a processing unit (col. 9, lines 48-51) to add a restriction indication to a context of the terminal device based on the second identifier (e.g. MAC address) (col. 7, lines 15-25), wherein the restriction indication is used to indicate that the terminal device is a terminal device whose access needs to be restricted [e.g. blacklisted (col. 7, lines 15-25)]; 
the receiving unit to receive a first identifier from a terminal device (e.g. MAC address) (col. 6, lines 38-47; col. 7, lines 57-59), wherein the first identifier is used to identify the terminal device (col. 6, lines 38-47; col. 7, lines 57-59); and
 a processing unit (col. 9, lines 48-51) to 
obtain the context of the terminal device based on the first identifier (e.g. MAC address) (col. 6, lines 51-59); and 
if [this is a conditional statement that if not met makes this portion of the claim invalid, MPEP 2111.04] the context of the terminal device comprises a restriction indication [e.g. blacklisted (col. 6, lines 51-59)], send a cause value that indicates to access the network again after waiting for a specified duration to the terminal device (col. 7, lines 53-56, 59-63).
Consider claim 20; McKinney discloses the network is a cellular network [e.g. WiMAX (col. 5, lines 43-45)] and access of the terminal device to the network is restricted by denying a join request from the terminal device [e.g. back off (col. 7, lines 53-56)].

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646